CALL, District Judge.
The libel in this ease is brought for forfeiture of the boat under section 3450 of the Revised Statutes (Comp. St. § 6352). The claimant answered the libel, setting up the fact that the boat was tied up to a dock other than the one at which she lay when she was seized, and that he had given no one authority to uso *412the boat in any manner. The proofs establish that the boat, when seized, had a quantity of foreign liquor aboard on which no tax had been paid, as required by the statutes. This is, sufficient to sustain the charge that the boat was being used to defraud the revenue, and as such was forfeited under the terms of section 3450 of the Revised Statutes, and even though the claimant had sustained his answer by proofs (which he did not), it would not have availed as a defense to this action.
A decree forfeiting the vessel will be entered.